Citation Nr: 0910297	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether 
entitlement to service connection is warranted.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right fifth finger amputation with 
residual pain of right arm and wrist.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 2006 and April 2007 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  

In January 2006, it appears that the RO implicitly reopened 
the Veteran's PTSD claim by addressing the merits of the 
claim without specifically finding that new and material 
evidence had been submitted.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).  The PTSD issue on 
appeal is as listed on the title page.

In addition, the Veteran appears to be seeking service 
connection for an acquired psychiatric disorder other than 
PTSD (see the October 2007 statement from his private 
attorney).  However, that issue has not been fully developed 
and is not currently before the Board for review, and 
accordingly it is referred to the RO for action deemed 
appropriate.

The issue of entitlement to 1151 benefits for a right fifth 
finger amputation with residual pain of the right arm and 
wrist is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the 
RO in March 1999 and May 2002 and were not appealed; the May 
2002 rating action was the last final denial as to that issue 
on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the May 2002 rating decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim for service connection for PTSD, and 
therefore is material evidence.  

3.  Competent evidence of a current PTSD diagnosis is not of 
record.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for New and Material Evidence

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2008); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Veteran's request to reopen his PTSD claim was 
filed in November 2005, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined in the decision 
below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the May 2002 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In March 1999, after reviewing the service and post-service 
treatment records, the RO denied the PTSD claim because a 
current diagnosis was not of record and the evidence was 
inadequate to establish that a stressful experience occurred.  
The denial was confirmed in May 2002.  The Veteran did not 
appeal either decision.  Thus, the claims became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  In 
November 2005, the Veteran filed an informal claim, seeking 
to reopen the matter.  

Since the May 2002 RO decision, new and material evidence has 
been submitted.  Of record is documentation which shows the 
Veteran's unit received mortar/rocket attacks during the 
period he was assigned.  As such, the evidence is new, in the 
sense that it was not of record when the RO denied the claim 
and it is material, particularly, in view of the less 
stringent standard for materiality set forth in Hodge.  That 
is, it is material because it addresses the fundamental 
requirements for service connection - namely, evidence of 
verified stressors, overcoming one of the reasons the RO 
previously denied the claim.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO's notices to 
the Veteran were in substantial compliance with the recent 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addressed the appropriate VCAA notice to be provided in 
requests to reopen previously denied claims.  The Court found 
that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim, which in this case is service 
connection for PTSD.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish entitlement to the underlying claim in the previous 
denial.  Such notice to the Veteran is essential, since the 
question of materiality depends upon the basis on which the 
prior denial was made, and the failure to notify a claimant 
of what would constitute material evidence would be 
prejudicial to the claimant.

In this matter, the RO has adequately advised the Veteran as 
to the basis for the previous denial and the necessary 
evidence to reopen his claim and obtain benefits.  Also, the 
Veteran has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, given that the 
Veteran had adequate notice of the applicable regulations, he 
is not prejudiced by the Board's review of the merits of the 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) (West 2002). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Factual Background and Analysis

In a statement received June 2006 the Veteran described 
several stressful events.  He indicated that rocket and 
mortar attacks occurred at the Bien Hoa base where he was 
stationed in Vietnam.  He stated also stated that on one 
occasion during guard duty his unit was attacked by 
Vietnamese and that he returned fire.  He discovered later 
that the attackers were children who had been killed during 
the fight and that because he had young sons this was 
traumatic for him.  A third stressor involved a rocket attack 
on a bunker during which a soldier was injured.  An 
additional identified stressor is that while living off base 
in Biloxi, Mississippi he was shot in the back by an unknown 
assailant.  

A review of service personnel records discloses that the 
Veteran served on active duty in the Republic of Vietnam 
during the Vietnam era.  He served as a security policeman 
with the 3d SP Sq at the Bien Hoa Airforce Base in Vietnam 
from March 1968 to March 1969.  His DD Form 214 does not 
reflect awards or decorations indicative of combat, and there 
is no other objective evidence of record.  However, a 
notation to the claims file refers to a chronology of attacks 
on the 10 primary US Airforce Bases operating in Vietnam 
which confirmed that the Bien Hoa Airforce Base received 
multiple rocket attacks during the period the Veteran was 
assigned there.  The RO conceded the stressor of rocket and 
mortar attacks as the basis for the Veteran's claim.  The 
record also shows that he sustained a gunshot wound in the 
back.  

Nonetheless, the Veteran continues to lack a proper diagnosis 
of PTSD.  On one hand, the record contains favorable evidence 
in the form of VA clinical records.  Reported symptomatology 
included problems with rage, anger, depression, anxiety, 
sleep difficulties and alcohol abuse.  A clinical impression 
of PTSD was made in November 1999.  Subsequent records also 
show diagnoses of anxiety disorder, situational depression, 
and antisocial personality disorder.  In 2001, the Veteran 
was admitted to the psychiatric ward with complaints of 
depression, suicidal ideation, and significant financial 
problems.  The examiner also noted a history of PTSD.  

Considered in isolation, these records could be construed as 
supporting the Veteran's contention that he currently has 
PTSD.  However, where PTSD is shown, it is based upon vague 
and general reference to symptoms without specific discussion 
of the DSM-IV criteria, and without any indication that 
specific stressor history was reviewed as part of the basis 
for the diagnosis.  Accordingly, the Board does not presume 
that the PTSD diagnoses were made in accord with DSM-IV.  
Cohen at 140.  Thus, the Board assigns minimal, if any, 
probative weight to these treatment records.  Moreover during 
outpatient evaluation in April 2002, when queried about his 
most traumatic military events, the Veteran reported feeling 
"too restricted by the military" and gave an accounting of 
various military events, none of which met the DSM-IV 
criteria for PTSD.  The examiner concluded the previous PTSD 
diagnosis was erroneously posted based on the Veteran's 
reported self-diagnosis vs. formal assessment and removed 
PTSD from the problem list.  

The Board further notes that the Veteran's stressors, 
described by him during VA examination in July 2006, did not 
result in a diagnosis of PTSD.  At that time the examiner 
reviewed the claims file in its entirety, took a detailed 
history of the Veteran's military service, post-service 
symptoms, and complaints.  With regard to specific stressors 
the Veteran stated that he was involved in the killing of 
young Vietnamese kids and on another occasion a bunker was 
hit and they had to "dig out 14."  He also received 
discipline for non-compliance and was shot in the back while 
off duty due in what he described as a racially-associated 
assault.  However, neither of these events occurred in 
Vietnam.  

The examiner noted that despite initial diagnoses of PTSD, 
numerous physicians concluded the Veteran did not fit the 
criteria and that the record seemed to clearly define the 
Veteran in terms other than PTSD.  The Veteran reported 
symptoms of middle insomnia, night sweats, irritability, and 
anger, but denied most symptoms consistent with PTSD.  In 
fact, he did not mention any of the primary symptoms of PTSD 
until prompted and at that point reported flashbacks, 
nightmares and rage, but still expressed a desire to return 
to Vietnam.  His primary problems had to do with his anger 
and his tendency to become violent, which had led to an 
arrest and caused difficulties in his marriages.  The 
examiner concluded the Veteran did not meet the clinical 
level for PTSD since he as likely as not exaggerated his PTSD 
symptoms and did not endorse primary PTSD symptoms until 
prompted.  The diagnoses were mood disorder and history of 
polysubstance abuse neither of which were considered service-
connected.  

Here, the VA examiner reviewed the complete claims file and 
was able to fully consider and comment upon all the evidence 
currently of record in expressing his diagnostic opinion.  
Moreover, in rendering his opinion, he referred to the 
Veteran's stressors and specific medical history to support 
his conclusion.  He considered the relevant diagnostic 
criteria and specified the ways in which the Veteran failed 
to meet the criteria for a diagnosis of PTSD, without 
disputing his stressors.  Thus, the Board finds this opinion 
to be of greater probative value than the VA clinical 
records.  

In summary, the Veteran's claim for PTSD is implausible since 
there is no credible medical diagnosis of this condition in 
the record.  A substantial negative piece of evidence is the 
2006 VA psychiatric examination report, which was conducted 
for the express purpose of determining whether the Veteran 
met the diagnostic criteria for PTSD. 

As the evidence preponderates against the claim, the benefit-
of-the-doubt rule does not apply, and the appeal must be 
denied. 




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
supra.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in December 2005 and February 
2006 which fully addressed the notice elements and was sent 
prior to the initial RO decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate the PTSD claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the PTSD 
claim is being denied, any such questions are moot.  The 
Veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial to 
the Veteran.  Moreover, he has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The service and 
post-service treatment reports are of record, and the RO 
obtained a medical opinion in 2006.  It is also noted that 
the Veteran maintains that receipt of Social Security 
Administration (SSA) disability benefits is based on physical 
disabilities and not mental disability.  Thus, no additional 
action in this regard is needed as those reports are not 
pertinent to the Veteran's claim.  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).  It appears that all obtainable evidence identified 
by the Veteran relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Service connection for PTSD is denied.  


REMAND

The Veteran contends that the RO erred by failing to grant 
benefits pursuant to 38 U.S.C.A. § 1151 for his right fifth 
finger amputation with residual right arm and wrist pain, 
which he maintains resulted from VA surgery performed in 
December 2006.  

Section 1151 provides that benefits may be paid for 
disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable.  Where a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, which is deficient to standards set out by law, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. (West 2002).

The available evidence of record includes a VA hospital 
summary, which shows that in October 2005, the Veteran 
underwent a Dupuytren's release of the right little finger.  
Approximately two weeks after the surgery there was some 
dehiscence of the wound with disintegration of a flap over 
the proximal digit.  In January 2006, the Veteran was 
reevaluated for continued difficulty with postoperative wound 
care.  There was extensive scarring at the prior excision 
site and the Veteran had decreased range of motion and was 
unable to active make a fist with all digits.  

A December 2006 discharge summary shows that the Veteran 
underwent a second Dupuytren's release due to recurrent 
contracture as a result of his apparent noncompliance.  
During the operation the ulnar digital nerve was lacerated 
and post surgery the finger showed sluggish reperfusion and 
capillary refill.  The Veteran was admitted to the hospital 
for observation of that finger.  Examination the next day 
showed some congestion and decreased sensation, but capillary 
refill was less than two seconds and the finger was warm to 
the touch.  The Veteran was discharged home.  

On January 4, 2007 post-operative evaluation showed the 
Veteran presented for a wound check which revealed the skin 
edges were somewhat necrotic, but there was no sign of 
infection or erythema.  On January 17, 2007 evaluation 
revealed wound dehiscence and necrotic tissue in the wound 
bed with an exposed tendon.  On January 23, 2007, the Veteran 
underwent amputation of the right small finger.  

In this case, the crux of the problem is to determine whether 
the Veteran has additional disability as a result of the 
December 2006 VA surgery and subsequent treatment.  However, 
the issue cannot be resolved under the current state of the 
record, which fails to address the proper questions required 
for entitlement to compensation benefits under 38 U.S.C.A. § 
1151.  Based on the history reported above, the Board finds 
that it would be helpful to provide the Veteran a VA 
examination to identify whether he currently has any 
additional disability as a result of the 2006 surgery.  The 
VA physician should review the claims file and provide a 
medical opinion speaking to the care that the Veteran 
received at the VA Medical Center in December 2006, with 
particular attention to any contentions of VA negligence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to obtain any pertinent evidence 
and information identified but not 
provided by the Veteran, to include 
records of private medical treatment, if 
he has provided sufficiently detailed 
information to make such requests 
feasible.  Specifically, the RO/AMC 
should obtain copies of all records that 
have not already been obtained, including 
but not limited to discharge summaries, 
progress notes, medication orders, and 
nursing notes, for all treatment rendered 
the Veteran from the VA Medical Center in 
Shreveport, Louisiana, dated from October 
2005 to the present.  In any case, the 
RO/AMC should document attempts to ensure 
all contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO/AMC is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform him and request that he submit the 
outstanding evidence.

2.  The RO/AMC should schedule the 
veteran for a VA examination by an 
appropriate specialist to determine 
whether the Veteran has an additional 
disability as a result of his Dupuytren's 
contracture release of the right little 
finger in December 2006.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder, and all VA records related to the 
December 2006 surgery, including, but not 
limited to: consultation reports, 
progress notes, operative reports, 
nursing notes, laboratory reports and any 
follow-up reports must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.   

After a complete examination and review 
of the file, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the Veteran has 
additional disability as the result of 

(a) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of VA in furnishing hospital 
care, medical or surgical treatment, 
or examination in association with 
the December 2006 surgery; or due to

(b) an event not reasonably 
foreseeable.  

In reaching his/her opinion, the examiner 
should comment as to whether, in 
performing the December 2006 surgery, the 
VA physician failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  
Reasons and bases for all conclusions and 
opinions should be provided.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO/AMC must furnish the 
Veteran and his representative an SSOC 
and allow them a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


